Citation Nr: 1310233	
Decision Date: 03/26/13    Archive Date: 04/02/13

DOCKET NO.  05-10 647	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for left leg radiculopathy.

2.  Entitlement to service connection for claimed neurological manifestations of a service-connected low back disability other than left lower extremity radiculopathy.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from November 1969 to April 1975.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a January 2004 rating decision by the Indianapolis RO that continued a 40 percent rating for the Veteran's low back disability.  In February 2005, the RO assigned a separate 10 percent rating for radiculopathy of the left lower extremity, increasing the combined rating for orthopedic and neurological symptoms of the low back disability to 50 percent.  In March 2006, a Travel Board hearing was held before the undersigned.  In October 2006 and July 2009, the Board remanded the matter of an increased combined rating for a low back disability for additional development.  In June 2012, the Board denied a rating in excess of 40 percent for orthopedic manifestations of the Veteran's low back disability and remanded the appeal as to the neurological manifestations for additional development.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action on his part is required.


REMAND

Pursuant to the June 2012 Board remand, the Veteran was scheduled for a September 2012 VA examination to assess any neurological manifestations of his service-connected low back disability.  Notice of this examination was mailed to his address of record (and was not returned as undeliverable) and VA attempted to contact him at the telephone numbers he provided; however, he failed to report for the examination.  [Notably, a December 2012 supplemental statement of the case (SSOC) was mailed to a different address and was also not returned as undeliverable.]  In January 2013, the Veteran stated that he had not received notice of the scheduled VA examination.  In February 2013, the Veteran's representative advised VA of the Veteran's current address (which is the address to which notice of the September 2012 VA examination was mailed) and telephone numbers as of January 20, 2013.  In February 2013 written argument the Veteran's representative stated that the Veteran reported he had not received notice of the September 2012 examination, and requested that the matter be remanded for rescheduling of the examination ordered in the 2012 Board remand.  The representative noted that, had the Veteran known about the examination, he would have attended.  The Board notes that there is a presumption of regularity of mail delivery.  However, it is not beyond the realm of possibility that the notice of the examination was mis-delivered. Given the particular circumstances of this case, finding no reason to question the Veteran's credibility, and in light of the Veteran's assurance that he will report for a rescheduled examination, the Board finds that he has presented good cause for the examination to be rescheduled.  

The Veteran is advised that a consequence of a failure to report for a VA examination without good cause may be an adverse determination on his claims.  38 C.F.R. § 3.655(b).

The record suggests that the Veteran receives ongoing treatment for his low back, and related neurological manifestations.  The most recent VA treatment records associated with the record are dated in January 2010.  In a January 2013 letter, the Veteran reported that he had undergone magnetic resonance imaging (MRI) ordered by Dr. Gillen and had seen a neurosurgeon.  It is unclear whether such evaluation/treatment was by VA or a private provider.  Updated records of any VA and/or private treatment the Veteran may have received are likely to contain pertinent information (and VA records are constructively of record) and must be secured.

Accordingly, the case is REMANDED for the following:

1.  The RO should ask the Veteran to identify all providers of treatment he has received for his low back disability (and in particular for neurological manifestations thereof) since January 2010, and to provide authorizations for VA to obtain records of any such private treatment, to include from Dr. Gillen.  The RO should secure for the record copies of complete clinical records of the identified treatment (i.e., any not already associated with the claims folder).  The Veteran should be notified if any records he identified are not received pursuant to the RO's request.  Whether or not he responds, the RO should secure complete records of all VA treatment he has received for the disability from January 2010 to the present.

2.  The RO should arrange for the Veteran to be examined by a neurosurgeon or orthopedic spine surgeon (with urology consult, if deemed necessary) to assess the severity of his left lower extremity radiculopathy and to ascertain whether he has neurological manifestations of lumbosacral disc disease other than radiculopathy of the left lower extremity (and in particular involving the right lower extremity, bladder/urinary function, and erectile dysfunction).  The Veteran's claims file (including this remand) must be reviewed by the examiner in conjunction with the examination.  Based on examination of the Veteran and review of his claims file, the examiner should provide opinions that respond to the following: 

(a)  Describe in detail the nature of the symptoms (and associated impairment of function) of the Veteran's left lower extremity radiculopathy.  Please comment on whether he has incomplete nerve paralysis that is mild, moderate, or severe (or disability consistent with complete paralysis of a nerve).

(b)  Does the Veteran have neurological manifestations of lumbosacral disc disease other than radiculopathy of the left lower extremity (and specifically involving the right lower extremity, bladder/urinary function, and erectile dysfunction)?  Please identify each such entity found. 

(c)  If additional neurological manifestations are found, please describe each in detail (to include related functional impairment).

The examiner(s) must explain the rationale for all opinions.

3.  The RO should then re-adjudicate the claims.  If either remains denied, the RO should issue an appropriate SSOC and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

